Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Advantage Announces 3rd Quarter Results 2008 (TSX: AVN.UN, NYSE: AAV) CALGARY, Nov. 13 /CNW/ - Advantage Energy Income Fund ("Advantage" or the "Fund") is pleased to announce its unaudited operating and financial results for the third quarter ended September 30, 2008. << Financial and Operating Highlights Three months ended Nine months ended September 30 September 30 2008 2007 2008 2007 Financial ($000, except as otherwise indicated) Revenue before royalties(1) $195,384 $130,830 $592,757 $391,407 per Trust Unit(2) $ 1.39 $ 1.09 $ 4.27 $ 3.43 per boe $ 65.51 $ 48.46 $ 66.52 $ 50.32 Funds from operations $ 93,345 $ 62,345 $291,717 $190,624 per Trust Unit(3) $ 0.66 $ 0.51 $ 2.08 $ 1.64 per boe $ 31.31 $ 23.10 $ 32.73 $ 24.52 Distributions declared $ 50,743 $ 55,017 $151,128 $157,319 per Trust Unit(3) $ 0.36 $ 0.45 $ 1.08 $ 1.35 Expenditures on property and equipment $ 67,744 $ 32,418 $156,279 $107,792 Working capital deficit(4) $ 72,928 $ 24,666 $ 72,928 $ 24,666 Bank indebtedness $540,078 $521,144 $540,078 $521,144 Convertible debentures (face value) $219,195 $281,273 $219,195 $281,273 Trust Units outstanding at end of period (000) 141,333 133,847 141,333 133,847 Basic weighted average Trust Units (000) 140,192 120,080 138,806 114,132 Operating Daily Production Natural gas (mcf/d) 122,627 115,991 123,611 113,104 Crude oil and NGLs (bbls/d) 11,980 10,014 11,920 9,641 Total boe/d (at) 6:1 32,418 29,346 32,522 28,492 Average prices (including hedging) Natural gas ($/mcf) $ 7.55 $ 6.35 $ 8.32 $ 7.30 Crude oil and NGLs ($/bbl) $ 100.02 $ 68.51 $ 95.24 $ 63.11 (1) includes realized derivative gains and losses (2) based on basic weighted average Trust Units outstanding (3) based on Trust Units outstanding at each distribution record date (4) working capital deficit excludes derivative assets and liabilites MESSAGE TO UNITHOLDERS Funds from Operations and Production Increases, Cumulative Distributions Exceed $1 Billion: - Strong natural gas and crude oil pricing and solid operational results generated a strong level of funds from operations during the third quarter of 2008 resulting in a payout ratio of 54%. - Funds from operations for the third quarter of 2008 increased 50% to $93.3 million and 29% to $0.66 per Trust Unit compared to $62.3 million or $0.51 per Trust Unit for the same period of 2007. - Production volumes in the third quarter of 2008 increased 10% to 32,418 boe/d compared to 29,346 boe/d in the third quarter of 2007. Third quarter production was negatively impacted by an extended third party facility outage at the Waterton gas plant which affects our Lookout Butte property. Approximately 1,100 boe/d (73% natural gas) was curtailed in August 2008 and is not expected to be back on-stream until January 2009. Despite this outage, our stable production platform, excellent drilling results and optimization work contributed to maintaining our production levels. - Natural gas production for the third quarter of 2008 increased 6% to 122.6 mmcf/d, compared to 116.0 mmcf/d reported in the third quarter of 2007. Crude oil and natural gas liquids production increased 20% to average 11,980 bbls/d compared to 10,014 bbls/d in the third quarter of 2007. - Operating costs for the third quarter was $13.82 per boe which included additional maintenance work undertaken during the summer as well as the impact of increased costs due to the higher commodity price environment during the first half of 2008. - The Fund declared three distributions during the quarter totaling $0.36 per Trust Unit. Since inception, the Fund has distributed $1.0 billion or $17.34 per Trust Unit. Drilling & Completion Activities Progressing & Capital Expenditures Increased at our Glacier Montney Natural Gas Resource Play - Subsequent to our first quarter drilling which resulted in five vertical delineation wells, we have drilled two additional vertical wells and five horizontal wells since July 2008. Well completions, testing and additional drilling is progressing as planned with no significant delays or mechanical issues. Advantage has also received regulatory approval and is in the process of constructing a new 22 km natural gas pipeline and installing additional compression, which will provide further gas handling capacity in 2009. - On October 6, 2008, Advantage's Board of Directors approved a further increase of $50 million to the 2008 capital budget, which has resulted in an annual budget total of $250 million. The increased funds will be directed at our Glacier property to further progress program activities and strategic investments. - We look forward to reporting well results and development plans around year end 2008. Excellent Results Continue on our Conventional Assets - Total capital spending for the quarter was $75.3 million net, of which $67.7 million is related to exploitation and development activities, and $ 7.6 million for a complimentary acquisition at our Nevis property. - During the third quarter, 37 gross (28.3 net) wells were drilled at a 100% success rate. Year to date drilling activity has resulted in 94 gross (70 net) wells at a 99 % success rate. - At Nevis in Central Alberta: - Eleven gross (10.5 net) horizontal light oil wells have been drilled to date and are exceeding initial budgeted productivities. Several wells achieved initial rates in excess of 300 boe/d with drilling at four wells per section. Future upside potential at Nevis will include additional reserves recovery from downspacing and enhanced recovery opportunities. - During the third quarter, 22 gross (16.3 net) Horseshoe Canyon coal bed methane wells were drilled which amounts to a total of 36 gross (28.3 net) wells for 2008 on the lands acquired from Sound Energy Trust. The wells continue to demonstrate excellent initial productivities ranging from 125 to 250 mcf/d. Several years of future light oil and natural gas drilling opportunities remain in our Nevis property. - Additionally, a complimentary acquisition for $7.6 million resulted in increasing our working interest ownership in 8 sections of land and provides for future drilling locations on 4 additional sections which will provide increased production, reserves and further upside to the Horseshoe Canyon coal bed methane drilling initiative. - At Northville in Northwest Alberta, three wells were successfully drilled in the third quarter for multi-zone natural gas targets. Results indicate a gross combined initial rate of 3.6 mmcf/d and production will be brought on-stream in the fourth quarter. This success has identified several potential locations for future drilling. - At Boundary Lake in Northwest Alberta, a new gas plant was brought on-stream in September 2008 which will process gas from two very prolific wells in the Halfway formation which were previously tested at gross initial rates of 5 to 7 mmcf/d per well. Production will be limited between 2 to 3 mmcf/d due to sour processing capacity but we expect this property to produce very flat for some time. Additional locations have also been identified. - With continued drilling success and a highly attractive suite of assets, Advantage has over 5 years of conventional drilling inventory and is well positioned to additionally capitalize on the significant natural gas resource play in the Montney formation at our Glacier and Stoddart properties. Hedging Update - Advantage maintains a hedging program to reduce cash flow volatility. For the fourth quarter of 2008, we have 65% of our net natural gas production hedged at an average AECO price of $7.64 Canadian per mcf. For the first quarter of 2009, we have 62% of our net natural gas production hedged at an average AECO price of $7.87 Canadian per mcf. - For the full year 2009, natural gas hedges have been secured for approximately 37% of our net production at an average AECO price of $8.38 Canadian per mcf or equivalent to approximately NYMEX $8.60 US per mmbtu. Details on our hedging program are available on our website. Looking Forward - Our 2008 annual guidance includes capital expenditures of $250 million and production of 32,000 to 33,000 boe/d with a 63% weighting to natural gas. Royalty rates are estimated to range between 18% and 20%. Operating costs are forecasted to be $13.40 to $13.90 per boe due to cost escalations resulting from the higher commodity price environment that has increased electrical power costs, third party processing fees and the cost of maintenance and services. We expect that costs should begin to moderate if a lower commodity price environment remains for a sustained period. - Production at our Lookout Butte property in Southern Alberta was curtailed in August 2008 due to an extended third party facility outage at the Waterton gas plant where a significant modification project is underway. Estimates provided by the third party indicate their gas plant could be down until January 2009. Shut-in production at Lookout Butte is approximately 1,100 boe per day. - Market valuations in the oil and gas sector have been significantly eroded due to credit concerns and reduced commodity prices stemming from slowing global economies. Our highly efficient and large conventional drilling inventory combined with the significant upside potential in our Montney natural gas resource play will provide the platform for Advantage to outperform as we persevere through this market cycle. - Advantage's current intention is to continue to be a cash distributing entity after 2010. We will continue to closely monitor industry dynamics and are considering a number of alternative structures. Advantage's significant tax pools of $1.7 billion affords us flexibility to evaluate many options in this regard. >> MANAGEMENT'S DISCUSSION & ANALYSIS The following Management's Discussion and Analysis ("MD&A"), dated as of November 13, 2008, provides a detailed explanation of the financial and operating results of Advantage Energy Income Fund ("Advantage", the "Fund", "us", "we" or "our") for the three and nine months ended September 30, 2008 and should be read in conjunction with the consolidated financial statements contained within this interim report and the audited financial statements and MD&A for the year ended December 31, 2007. The consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles ("GAAP") and all references are to Canadian dollars unless otherwise indicated. All per barrel of oil equivalent ("boe") amounts are stated at a conversion rate of six thousand cubic feet of natural gas being equal to one barrel of oil or liquids. Non-GAAP Measures The Fund discloses several financial measures in the MD&A that do not have any standardized meaning prescribed under GAAP. These financial measures include funds from operations, funds from operations per Trust Unit and cash netbacks. Management believes that these financial measures are useful supplemental information to analyze operating performance, leverage and provide an indication of the results generated by the Fund's principal business activities prior to the consideration of how those activities are financed or how the results are taxed. Investors should be cautioned that these measures should not be construed as an alternative to net income, cash provided by operating activities or other measures of financial performance as determined in accordance with GAAP. Advantage's method of calculating these measures may differ from other companies, and accordingly, they may not be comparable to similar measures used by other companies. Funds from operations, as presented, is based on cash provided by operating activities before expenditures on asset retirement and changes in non-cash working capital. Funds from operations per Trust Unit is based on the number of Trust Units outstanding at each distribution record date. Cash netbacks are dependent on the determination of funds from operations and include the primary cash revenues and expenses on a per boe basis that comprise funds from operations. Funds from operations reconciled to cash provided by operating activities is as follows: << Three months ended Nine months ended September 30 September 30 2008 2007 % change 2008 2007 % change Cash provided by operating activities $115,521 $ 65,314 77% $290,996 $165,766 76% Expenditures on asset retirement 344 1,128 (70)% 6,291 4,835 30% Changes in non-cash working capital (22,520) (4,097) 450% (5,570) 20,023 (128)% Funds from operations $ 93,345 $ 62,345 50% $291,717 $190,624 53% >> Forward-Looking Information The information in this report contains certain forward-looking statements. These statements relate to future events or our future performance. All statements other than statements of historical fact may be forward-looking statements. Forward-looking statements are often, but not always, identified by the use of words such as "seek", "anticipate", "plan", "continue", "estimate", "expect", "may", "will", "project", "predict", "potential", "targeting", "intend", "could", "might", "should", "believe", "would" and similar expressions. These statements involve substantial known and unknown risks and uncertainties, certain of which are beyond Advantage's control, including: the impact of general economic conditions; industry conditions; changes in laws and regulations including the adoption of new environmental laws and regulations and changes in how they are interpreted and enforced; fluctuations in commodity prices and foreign exchange and interest rates; stock market volatility and market valuations; volatility in market prices for oil and natural gas; liabilities inherent in oil and natural gas operations; uncertainties associated with estimating oil and natural gas reserves; competition for, among other things, capital, acquisitions of reserves, undeveloped lands and skilled personnel; incorrect assessments of the value of acquisitions; changes in income tax laws or changes in tax laws, royalty regimes and incentive programs relating to the oil and gas industry and income trusts; geological, technical, drilling and processing problems and other difficulties in producing petroleum reserves; obtaining required approvals of regulatory authorities; and other risk factors set forth in Advantage's Annual Information Form which is available at www.advantageincome.com and www.sedar.com. Advantage's actual results, performance or achievement could differ materially from those expressed in, or implied by, such forward-looking statements and, accordingly, no assurances can be given that any of the events anticipated by the forward-looking statements will transpire or occur or, if any of them do, what benefits that Advantage will derive from them. Except as required by law, Advantage undertakes no obligation to publicly update or revise any forward-looking statements. Overview << Three months ended Nine months ended September 30 September 30 2008 2007 % change 2008 2007 % change Cash provided by operating activities ($000) $115,521 $ 65,314 77% $290,996 $165,766 76% Funds from operations ($000) $ 93,345 $ 62,345 50% $291,717 $190,624 53% per Trust Unit(1) $ 0.66 $ 0.51 29% $ 2.08 $ 1.64 27% (1) Based on Trust Units outstanding at each distribution record date. >> Cash provided by operating activities and funds from operations have increased significantly as compared to 2007 due to considerably higher revenue. The increased revenue has been primarily due to improved commodity prices and higher production. Our financial results have benefited substantially from the Sound Energy Trust ("Sound") acquisition, which closed on September 5, 2007. The financial and operating results from the acquired Sound properties are included in all 2008 figures but are only included in the three and nine month periods ended September 30, 2007 effective from the closing date. Funds from operations per Trust Unit have also increased significantly, but not in the same proportion as funds from operations due to the higher number of Trust Units outstanding for 2008. Trust Units outstanding has increased due to Trust Units issued in exchange for the Sound acquisition and our distribution reinvestment plan that allows Unitholders to purchase Trust Units in exchange for their regular monthly distributions. The primary factor that causes significant variability of Advantage's cash provided by operating activities, funds from operations, and net income is commodity prices. Refer to the section "Commodity Prices and Marketing" for a more detailed discussion of commodity prices and our price risk management. Distributions << Three months ended Nine months ended September 30 September 30 2008 2007 % change 2008 2007 % change Distributions declared ($000) $ 50,743 $ 55,017 (8)% $151,128 $157,319 (4)% per Trust Unit(1) $ 0.36 $ 0.45 (20)% $ 1.08 $ 1.35 (20)% (1) Based on Trust Units outstanding at each distribution record date. >> Advantage's monthly distribution is currently $0.12 per Trust Unit and has been at that level since December 2007. The monthly distribution for January to November 2007 was $0.15 per Trust Unit. Commodity prices strengthened in early 2008 providing strong support for the distribution level and our 2008 capital program. However, commodity prices have recently softened and we continue to closely monitor the future price outlook and potential impact on our capital program and distribution level. To mitigate the risk associated with lower commodity prices, we have entered into a number of commodity derivative contracts. Distributions from the Fund to Unitholders are entirely discretionary and are determined by Management and the Board of Directors. We closely monitor our distribution policy considering forecasted cash flows, optimal debt levels, capital spending activity, working capital requirements, and other potential cash expenditures. Distributions are announced monthly and are based on the cash available after retaining a portion to meet such spending requirements. The level of distributions are primarily determined by cash flows received from the production of oil and natural gas from existing Canadian resource properties and will be susceptible to the risks and uncertainties associated with the oil and natural gas industry generally.
